  Case 3:18-cv-01145-X Document 270 Filed 08/13/20                         Page 1 of 9 PageID 8879



                            UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

 TAMMY MOSLEY-LOVINGS,                                 §
 Plaintiff,                                            §
                                                       §
 vs.                                                   §
                                                       §   CIVIL ACTION NO. 3:18-cv-1145-X
 AT&T SERVICES, INC.,                                  §
                                                       §
 Defendants.                                           §
                                                       §


       RESPONSE TO PLAINTIFF’S MOTION TO RECOGNIZE CERTAIN FACTS
           ESTABLISHED BY THE PLEADINGS AS JUDICIAL ADMISSIONS

        Plaintiff Tammy Mosley-Lovings’s Motion to Recognize Facts as Judicial Admissions (Dkt.

No. 255) seeks to have certain facts related solely to “Call Center Representatives” put before the jury

in a trial that does not involve a single Call Center Representative. These facts are irrelevant, confusing, and

most importantly, do not qualify as judicial admissions. Because each of the “certain facts” below

(other than proposed fact number one) relates to a category of call center employees that are no longer

at issue in this case or to a defendant no longer in this case, the Court should deny Plaintiff’s Motion.

                                             BACKGROUND

        Plaintiff brought this case as a FLSA collective action on behalf of “call center representatives”

at various AT&T call centers in Texas. Am. Compl. ¶ 10 (Dkt. 10).                  AT&T responded to the

Complaint, focusing on the typical roles and responsibilities of “call center representatives” in these

call centers—i.e., the employees who take inbound customer calls.

        Over the course of discovery, however, it became clear that the named Plaintiff, Tammy

Mosley-Lovings, was not a call center representative. Rather, throughout the time period relevant to

this lawsuit, Plaintiff worked as a Process Support Team Assistant (“PSTA”) at the Fort Worth and

Dallas call centers. See Mosley-Lovings 30:21–31:12. Unlike the typical call center representative that
  Case 3:18-cv-01145-X Document 270 Filed 08/13/20                       Page 2 of 9 PageID 8880


takes incoming customer calls, PSTAs directly support management. PSTAs do not take incoming

calls. Id. 30:21–31:3. Rather, they make outbound calls to customers (known as “manager callbacks”).

Id. 31:1–10. The goal is for PSTAs to complete manager callbacks within 24 hours, but within that

timeframe, PSTAs have control over when to perform these calls. Id. 34:12–19, 41:1–15. Plaintiff

estimates that she spent approximately 25 percent of her time as a PSTA making outbound manager

callbacks. Id. 33:17–34:16. In addition to manager callbacks, PSTAs perform various tasks assigned

by management that changed from day to day, such as training RMRs, performing peer-to-peer

coaching, filling in for absent managers, conducting team meetings, assisting with system problems,

and sitting on various committees to provide an RMR’s point of view. Id. at 31:6–32:9, 42:15–43:17,

105:12–18.

        In short, Plaintiff’s role at the call center was fundamentally different than the role of the “Call

Center Representatives” addressed throughout Plaintiff’s collective-action Complaint, and

Defendant’s Answer.

                                             ARGUMENT

        A.      Plaintiff’s Proposed Facts Do Not Qualify as Judicial Admissions.

        “‘To qualify as a judicial admission, [a] statement must be (1) made in a judicial proceeding;

(2) contrary to a fact essential to the theory of recovery; (3) deliberate, clear, and unequivocal; (4) such

that giving it conclusive effect meets with public policy; and (5) about a fact on which a judgment for

the opposing party can be based.’” Freedom Truck Fin., LLC v. Praslin, Inc., No. 4:16-CV-755-BJ, 2017

WL 7520607, at *3, n.6 (N.D. Tex. Sept. 21, 2017) (quoting Heritage Bank v. Redcom Labs., Inc., 250 F.3d

319, 329 (5th Cir. 2001)). At least three of these elements are missing here.

        First, Plaintiff’s proposed facts do not meet elements two and five. Plaintiff’s proposed facts

related to the responsibilities and practices of “Call Center Representatives” have nothing to do with

Plaintiff’s case against AT&T. In order to recover against AT&T, Plaintiff must prove that she, as a



                                                     2
  Case 3:18-cv-01145-X Document 270 Filed 08/13/20                       Page 3 of 9 PageID 8881


PSTA, worked overtime without pay and that AT&T had knowledge of that time. See 29 U.S.C. §

207; Fairchild v. All Am. Check Cashing, Inc., 815 F.3d 959, 964–65 (5th Cir. 2016); Newton v. City of

Henderson, 47 F.3d 746, 748 (5th Cir. 1995); Harvill v. Westward Commc’ns, L.L.C., 433 F.3d 428, 441

(5th Cir. 2005). Facts related to other employees who worked other jobs—or the relationship between

AT&T and former defendants no longer in the case—are irrelevant to Plaintiff’s case. Thus, the

statements are not “contrary to a fact essential to the theory of recovery,” nor are they “about a fact

on which a judgment for the opposing party can be based.” Id; see also GlobeRanger Corp. v. Software

AG, 27 F. Supp. 3d 723, 744 (N.D. Tex. 2014) (doctrine of judicial admissions does not apply because

parties “statements are not ‘contrary to a fact essential to the theory of recovery”); True Believers Ink 2,

Corp. v. Russell Brands, LLC., No. 4:18-CV-00432, 2019 WL 4039888, at *3 (E.D. Tex. Aug. 27, 2019)

(statements in pleading were not judicial admissions because they were “not ‘contrary to a fact essential

to the theory of recovery’”) (quoting Heritage Bank, 250 F.3d at 329). Because these proposed

admissions have no relevance to the questions ultimately before the jury, they do not qualify as judicial

admissions.

        Second, Plaintiff’s proposed facts do not meet element four—that is, giving these admissions

conclusive effect does not “meet[] with public policy.” Freedom Truck Fin., 2017 WL 7520607, at *3,

n.6. “The doctrine is not intended to protect litigants; instead, its purpose is to prevent intentional

self-contradiction as a method of gaining an unfair advantage.” See 6 Handbook of Fed. Evid. § 801:26

(8th ed.) (“The purpose of the rule is to remove the temptation to commit perjury.”). Here, this

important public policy concern is simply not met. AT&T’s answer was filed in a collective action in

which multiple AT&T entities were defendants. AT&T’s objection is not that these facts are not

generally true (subject to qualifications that Plaintiff in some cases excludes from the asserted

admission), but that they should not be presented to the jury as judicial admissions as if they are




                                                     3
  Case 3:18-cv-01145-X Document 270 Filed 08/13/20                     Page 4 of 9 PageID 8882


relevant to this case in some sense (which they are not). Accordingly, the public policy reasons for

supporting judicial admissions simply are not present.

        B.      Plaintiff’s Proposed Facts are Irrelevant, Confusing, and Likely Prejudicial

        Even if the doctrine of judicial admission applies, the doctrine does not supplant the Court’s

inherent authority to protect the jury from undue prejudice or confusion resulting from the inclusion

of irrelevant—and when out-of-context, misleading—facts.           Cf. Fed. R. Evid. 402 (“Irrelevant

evidence is not admissible.”). Because Plaintiff’s role at the call center was fundamentally different

than that of the “Call Center Representatives” addressed in nearly all of Plaintiff’s proposed facts, and

because there is a high likelihood that the jury will mistakenly understand the term “Call Center

Representative” to apply to Plaintiff, the Court should exclude these irrelevant facts, and at minimum

should decline to read the facts to the jury as part of the Court’s jury instructions. See Ware v. Reed,

709 F.2d 345, 351 (5th Cir. 1983) (“[I]nstruction cannot stand if it has ‘a tendency to confuse or to

mislead the jury.’”)

        Each of Plaintiff’s proposed facts is addressed below:

    1. AT&T Services, Inc. provides billing, payroll, accounts payable, customer remittance, fixed

        assets record keeping, and GL processing to AT&T Corp., DirectTV, LLC and AT&T

        Services, Inc. (Answer, AC, ¶ 51).

        Defendant’s Response: The relationship between AT&T and the former defendants in this

        case is not at issue; those defendants have been dismissed from the case. Accordingly, this

        assertion, while AT&T does not dispute it, has nothing to do with this case and can only

        confuse the jury.

    2. Defendant AT&T Services, Inc. possessed the power to hire and fire Call Center

        Representatives, supervised them and set their work schedule, determined the rate and method




                                                   4
Case 3:18-cv-01145-X Document 270 Filed 08/13/20                     Page 5 of 9 PageID 8883


    of pay for work performed by them, and maintained employment records for them. (Answer,

    AC, ¶ 56).

    Defendant’s Response: Facts regarding “Call Center Representatives” are irrelevant to the

    case as it stands today, against Mosley-Lovings, a PSTA. Moreover, AT&T has stipulated that

    it is Plaintiff’s employer, so these facts, which go towards whether an employment relationship

    existed between Plaintiff and Defendant, are not relevant to any live issue in this case. Because

    this fact is confusing, prejudicial, and irrelevant to the questions before the jury, this fact is

    not a judicial admission, and even if it were, the Court should not present the fact to the jury

    because the fact has no probative value.

 3. Call Center Representatives’ duties included speaking via telephone regarding billing and

    collections issues with current and former customers of internet, television and telephone

    services. (Answer, AC, ¶ 75.)

    Defendant’s Response: Facts regarding “Call Center Representatives” are irrelevant to the

    case as it stands today, against Mosley-Lovings, a PSTA. Because this fact is confusing,

    prejudicial, and irrelevant to the questions before the jury, this fact is not a judicial admissions,

    and even if it were, the Court should not present the fact to the jury because the fact has no

    probative value. Additionally, this assertion implies that speaking via telephone regarding

    billing and collections issues was the primary duty of Plaintiff. While that would be true of

    “Call Center Representatives,” it is not true as to Ms. Mosley-Lovings, who testified that she

    did not take inbound customer calls and was only on calls with customers for approximately

    25% of her shift.

 4. Call Center Representatives were typically scheduled to work for forty (40) hours per week.

    (Answer, AC, ¶ 76.)




                                                 5
Case 3:18-cv-01145-X Document 270 Filed 08/13/20                     Page 6 of 9 PageID 8884


    Defendant’s Response: Facts regarding “Call Center Representatives” are irrelevant to the

    case as it stands today, against Mosley-Lovings, a PSTA. Because this fact is confusing,

    prejudicial, and irrelevant to the questions before the jury, this fact is not a judicial admissions,

    and even if it were, the Court should not present the fact to the jury because the fact has no

    probative value. Additionally, this assertion is not true as to Ms. Mosley-Lovings, who testified

    that she worked 40 hours in less than 50% of the weeks at issue in this litigation. The jury

    could misunderstand this statement as an admission that Ms. Mosley-Lovings ultimately was

    scheduled for and worked 40 hours in the typical week, which is not correct.

 5. Call Center Representatives typically arrived for work in the morning and began their tours by

    logging on to their telephones and various computer programs that they used in their duties.

    (Answer, AC, ¶ 77.)

    Defendant’s Response: Facts regarding “Call Center Representatives” are irrelevant to the

    case as it stands today, against Mosley-Lovings, a PSTA. Because this fact is confusing,

    prejudicial, and irrelevant to the questions before the jury, this fact is not a judicial admissions,

    and even if it were, the Court should not present the fact to the jury because the fact has no

    probative value. Additionally, this assertion is not true as to Ms. Mosley-Lovings, who often

    did not log into any “telephone[] or . . . computer program” upon arriving to work.

 6. During the time Ms. Mosley-Lovings was employed by AT&T Services, Inc., it was possible

    that a Call Center Representative could occasionally be on a call with a customer at the

    scheduled time of the conclusion of his or her shift. (Answer, AC, ¶ 86)

    Defendant’s Response: Facts regarding “Call Center Representatives” are irrelevant to the

    case as it stands today, against Mosley-Lovings, a PSTA. Because this fact is confusing,

    prejudicial, and irrelevant to the questions before the jury, this fact is not a judicial admissions,

    and even if it were, the Court should not present the fact to the jury because the fact has no



                                                 6
Case 3:18-cv-01145-X Document 270 Filed 08/13/20                     Page 7 of 9 PageID 8885


    probative value. Additionally, this assertion is misleading as to Ms. Mosley-Lovings, who

    testified that she did not take inbound customer calls and was only on calls with customers for

    approximately 25% of her shift.

 7. Defendant AT&T Services, Inc. has or has had records of the time when the Call Center

    Representatives, including Ms. Mosley-Lovings, finished calls in which they were involved at

    the time of and after the end of their scheduled shift times. (Answer, AC, ¶ 99)

    Defendant’s Response: First, this purported “admission” grossly misstates the assertion

    made in Defendant’s Answer, which says only that “Defendants admit that AT&T Services,

    Inc., in some instances, has or had records of the time when the Call Center Representatives

    finished calls in which they were involved at the end of their scheduled tour.” (Answer, AC,

    ¶ 99) Given that Plaintiff has tried to make an issue of AT&T’s records, it would be

    inappropriate to treat as a judicial admission a fact that implies that AT&T admitted that it

    always, rather than sometimes, has records of the time when Call Center Representatives finished

    calls in which they were involved. Moreover, Facts regarding “Call Center Representatives”

    are irrelevant to the case as it stands today, against Mosley-Lovings, a PSTA. Because Plaintiff

    was rarely on a call when her shift was scheduled to end, this alleged admission does not apply

    to her in the way it would apply to other call center representatives. Because this fact is

    confusing, prejudicial, and irrelevant to the questions before the jury, this fact is not a judicial

    admission, and even if it were, the Court should not present the fact to the jury because the

    fact has no probative value.




                                                 7
 Case 3:18-cv-01145-X Document 270 Filed 08/13/20     Page 8 of 9 PageID 8886


Dated: August 13, 2020                   Respectfully submitted,

                                         /s/ Karl Nelson
                                         KARL NELSON
                                         Texas Bar No. 14900425
                                         KNelson@gibsondunn.com
                                         ASHLEY E. JOHNSON
                                         Texas Bar. No. 24067689
                                         AJohnson@gibsondunn.com
                                         ANDREW P. LEGRAND
                                         Texas Bar No. 24070132
                                         ALeGrand@gibsondunn.com
                                         COLLIN D. RAY
                                         Texas Bar No. 24093013
                                         cdray@gibsondunn.com
                                         GIBSON, DUNN & CRUTCHER LLP
                                         2001 Ross Ave., Suite 2100
                                         Dallas, TX 75201
                                         Tel: (214)698-3100
                                         Fax: (214) 571-2900

                                         ATTORNEYS FOR DEFENDANTS




                                     8
  Case 3:18-cv-01145-X Document 270 Filed 08/13/20                 Page 9 of 9 PageID 8887


                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was served on all

counsel of record through the Court’s ECF system as of the date file-stamped thereon.



                                             /s/ __Karl. G. Nelson_____________
                                             Karl G. Nelson
                                             Counsel for Defendants




                                                 9
